Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 6, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141633                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 141633
                                                                    COA: 288330
                                                                    Oakland CC: 2007-214774-FC;
                                                                                2007-214813-FC;
                                                                                2007-215223-FH
  DURAID HAITHAM FATHI,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 20, 2010
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of People v Pullen (Docket No. 142751) and People v Watkins (Docket No.
  142031) are pending on appeal before this Court and that the decisions in those cases
  may resolve an issue raised in the present application for leave to appeal, we ORDER that
  the application be held in ABEYANCE pending the decisions in those cases.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 6, 2011                       _________________________________________
           p0330                                                               Clerk